 

Exhibit 10.1

 

January 31, 2003

 

Mr. Robert P. Nault

20 Pleasant Street

Sharon, MA 02067

 

Dear Bob:

 

I am pleased to confirm our offer of employment for the position of Vice
President, General Counsel and Secretary. In this position, you will report
directly to me. Your start date will be February 3, 2003. It has been agreed
that you will work 32 hours per week with the option of working from home one
day a week.

 

The starting base salary for the position is $160,000 annually, earned and
payable at the semi-monthly rate of $6,666.67. You will be eligible to earn a
management bonus equal to 25% of your base salary. Your bonus potential for 2003
will be prorated based on your date of hire.

 

You will be eligible to participate in ON Technology’s benefit programs, as
outlined in the enclosed summary. In addition, you will be added to ON
Technology’s Directors and Officers liability insurance policy. Finally, ON
Technology will reimburse you for all customary and reasonable professional
affiliation fees, including but not limited to, bar association fees.

 

At the next Board of Directors meeting, we will recommend that the Board of
Directors approve a grant to you of an option to purchase 40,000 shares of ON
Technology Corporation common stock. The exercise price of the options will be
the closing price of ON Technology common stock on February 5, 2003, the day
before the Board of Directors meeting. The options will be subject to the terms
and conditions of ON Technology’s 2002 Employee and Consultant Stock Option
Plan. The options will vest in accordance with the standard four-year vesting
schedule, and will be exercisable for ten years from the date of grant.

 

Your current stock option agreement dated January 26, 2001 will be amended to
provide that your right to exercise said options will expire one year from the
termination of your employment.

 

If ON Technology or its successor terminates your employment for any reason
other than for cause (as defined below), you will be entitled to a cash payment
equal to any accrued or earned salary and benefits as of the date of
termination, plus six months salary of your then current annual base salary and
50% of your total annual bonus potential. If ON Technology at any time
determines in good faith that the General Counsel position requires 40 hours of
work each week and you are not willing to commit to 40 hours, then you will
receive severance according to ON Technology’s standard severance pay policy.

 

For purposes of this agreement, “cause” shall mean any of the following as
determined by us in good faith, which determination shall be conclusive: (i)
failure or habitual neglect by you in the performance of your duties; (ii)
willful refusal or failure by you to comply with explicit, lawful directives of
your supervisor, the Company or its officers and Board of Directors given in
good faith; (iii) your conviction of a criminal felony; (iv) fraud or
embezzlement by you involving the assets of the Company or other material
misappropriation of the Company’s assets or funds; or (v) willful misconduct,
illegal conduct or acts of bad faith by you with respect to the Company.

 

1



--------------------------------------------------------------------------------

 

Robert P. Nault

January 31, 2003

Page 2 of 2

 

You represent that you are not bound by any employment contracts,
non-competition agreements, restrictive covenants or other restrictions
preventing you from entering into this agreement or carrying out your
responsibilities for the Company.

 

Enclosed is an Employment Eligibility Verification (Form I-9), which must be
completed in order to comply with federal immigration law.

 

Bob, I am looking forward to your officially joining ON Technology. I believe
you will strengthen our team substantially as well as play a key role in the
continuation of our success. To indicate your acceptance of our offer, please
return a signed copy of this letter along with the above referenced documents.
In the meantime, if you have any questions, please do not hesitate to call me at
(781) 487-3387.

 

Very truly yours,

 

Robert Doretti

Chairman, President & CEO

ON Technology Corporation

 

Agreed and Accepted this                      day of
                            , 2003.

 

 

--------------------------------------------------------------------------------

Robert P. Nault

 

2